Citation Nr: 1602321	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision.  

In June 2010, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In January 2014, the Board denied the Veteran's claims of entitlement to service connection for GERD and hypertension.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court vacated the January 2014 Board decision with respect to the claims of entitlement to service connection for GERD and hypertension and remanded those matters for further proceedings consistent with its decision.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's GERD is chronically aggravated beyond its natural progression by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has GERD as a result of service or a service-connected disability.  The Veteran is currently service connected for PTSD, obstructive sleep apnea, and a laceration scar of the right index finger.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Here, the Veteran's service treatment records do not reveal any complaints or findings of a gastrointestinal disability, including on his July 1970 separation medical history and examination reports.  

VA treatment records for May 2007 reveal that the Veteran's problems included GERD.

The Veteran testified at his June 2010 travel board hearing that he has been treated for his GERD for a long time and that the condition is aggravated by his psychiatric problems.  

On VA psychiatric evaluation in August 2011, the diagnoses included GERD.

The Veteran complained on VA examination in June 2012 of heart burn and reflux.  GERD was diagnosed.  After review of the record and examination of the Veteran, the examiner concluded that GERD was a common medical condition in the general population and that the Veteran's GERD was at least as likely as not a "life event," as his symptoms were intermittent and responded to treatment; and that it was less likely than not that his condition was worsened by his service-connected PTSD.

However, in correspondence dated in February 2014, the Veteran's private physician indicated that, "There is significant research linking GERD and PTSD," and opined that, "It is as least as likely as not that his GERD is secondary to his PTSD" because "his PTSD aggrevates [sic] his GERD."

In response to this opinion, a VA esophageal conditions opinion was obtained in November 2014.  The November 2014 VA clinician indicated that it was not possible to render a medical opinion as to secondary service connection for GERD due to PTSD without resorting to speculation due to a lack of adequate documentation of the Veteran's PTSD symptoms when his GERD had its onset approximately two decades ago.  Significantly, however, the VA clinician opined that it was at least as likely as not that the Veteran's GERD was aggravated by his service-connected PTSD because the Veteran was credible in reporting that when his PTSD is more symptomatic his reflux symptoms worsened, which he reasonably attributed to the increased stress.  The clinician added that periods of increased stress will increase acid production and decrease the effectiveness of the medication treatment being used for his GERD thereby causing the GERD to be chronically aggravated beyond its natural progression, as the PTSD is a chronic condition.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2014) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Having carefully considered the claims in light of the record and the applicable law, the Board finds that the evidence in favor of the claim, primarily February 2014 private physician opinion and November 2014 VA clinician opinion, reasonably shows that the Veteran's GERD was chronically aggravated beyond its natural progression by the Veteran's service-connected PTSD.  In this case, the Board also finds the Veteran's lay assertions regarding the correlation of worsening GERD symptoms with increased psychiatric symptoms to be credible and corroborated by competent medical evidence.  

Although the Board acknowledges the negative VA opinion obtained in June 2012, in light of the other opinions of record it finds that the medical evidence is in equipoise as to whether the Veteran's current GERD is related to his service-connected PTSD.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.303; see Allen, 7 Vet. App. 439 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for GERD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  As the only issue decided herein is being granted in full, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for GERD is granted.





REMAND

The Veteran also seeks entitlement to service connection for hypertension.  He was provided with a VA examination relevant to this claim in June 2012.  The VA examiner concluded that it was at least as likely as not that the Veteran's hypertension was a "life event" and not related to service or to his service-connected PTSD, to include aggravation beyond normal progression, because the Veteran's hypertension was well controlled on one medication.  The VA examiner further noted that African-American males tended to have blood pressure issues present at an earlier age in the general population, with the Center for Disease Control statistics showing more than 38 percent of African-American males from 1988 to 1994 having a diagnosis of high blood pressure or elevated blood pressure, which did not include the portion of the African-American male population who were thought to be undiagnosed with high blood pressure.  The Board relied upon these opinions in denying the Veteran's service connection claim in January 2014.

In its August 2015 memorandum decision, the Court found the June 2012 VA examiner's opinion to be inadequate.  Specifically, the Court indicated that the June 2012 examiner's opinion that the Veteran's hypertension was a "life event" lacked any supporting rationale, and that it was entirely unclear to the Court what the term "life event" meant as used by the examiner.  Moreover, noting that the June 2012 examiner focused on the premise that "African American males also tend to have blood pressure issues present at an earlier age in the general population," the Court found that the examiner failed to provide any supporting rationale connecting her statements regarding the general population to the Veteran's individual hypertension diagnosis.

With consideration of the Court's determination, the Board finds that an addendum VA medical opinion is necessary to determine the likelihood that the Veteran's diagnosed hypertension is related to his period of service or to any service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Make available the Veteran's claims file to the June 2012 VA examiner, or an appropriate substitute, and ask that a supplemental opinion be provided.  After reviewing the claims file, the examiner should opine as to whether the Veteran's currently diagnosed hypertension was caused by, or permanently aggravated beyond its normal progression by, his service-connected PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusions reached.  Specifically, if the June 2012 VA examiner authors the requested supplemental opinion, she is requested to define the term "life event" used in her previous opinion.  Moreover, she is requested to provide a supporting rationale connecting her previous statements regarding the general population to the Veteran's individual hypertension diagnosis.

2.  When the development requested has been completed, readjudicate the remaining claim on appeal.  If the benefit sought on appeal is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


